03/29/2022


            IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                         Case Number: DA 21-0630


                                         DA 21-0630
                                    _________________

IN RE THE MARRIAGE OF:

DAVINA ATTAR-WILLIAMS,

             Petitioner and Appellant,
                                                                     ORDER
      and

STEVEN THOMAS WILLIAMS,

             Respondent and Appellee.
                                    _________________


       This Court reviews briefs to ensure compliance with Rules 11 and 12 of the
Montana Rules of Appellate Procedure. After reviewing the Appellant’s opening brief
filed electronically on March 29, 2022, this Court has determined that the brief does not
comply with the below-referenced Rules and must be resubmitted.
       M. R. App. P. 12(1)(d) requires a “statement of the facts relevant to the issues
presented for review, with references to the pages or the parts of the record at which
material facts appear[.]” The Appellant’s opening brief, while it contains some citations
to the record, also includes numerous “placeholder cites” in locations throughout the brief
where it appears the Appellant planned to fill in a citation to the record, but never did.
       M. R. App. P. 12(1)(g) requires an argument section which contains “the
contentions of the appellant with respect to the issues presented, and the reasons therefor,
with citations to the authorities, statutes, and pages of the record relied on[.]” The
argument section of the Appellant’s opening brief contains numerous incomplete
sentences and thoughts, once again with “placeholder cites,” and therefore does not
comply with the rule.
       M. R. App. P. 12(1)(i) requires an “appendix that includes the relevant judgment,
order(s), findings of fact, conclusions of law, jury instruction(s), ruling(s), or decision(s)
from which the appeal is taken together with any written memorandum or rationale of the
court, and those pages of the transcript containing any oral ruling in support.” The
Appellant’s opening brief, while it contains a table of contents for an appendix, does not
actually contain an appendix.
       We note that this is the fourth appeal by Appellant arising out of Yellowstone
County Cause No. DR-19-893, and the three previous appeals have been dismissed after
Appellant failed to follow the Montana Rules of Appellate Procedure.                We caution
Appellant that any future filings in this matter which fail to follow the Montana Rules of
Appellate Procedure may subject the case to summary dismissal.
Therefore,
       IT IS ORDERED that the referenced brief is rejected.
       IT IS FURTHER ORDERED that any future filings by the Appellant must comply
with the Montana Rules of Appellate Procedure or be subject to summary dismissal;
       IT IS FURTHER ORDERED that within ten (10) days of the date of this Order the
Appellant shall electronically file with the Clerk of this Court a revised brief containing
the revisions necessary to comply with the specified Rules and that the Appellant shall
serve copies of the revised brief on all parties of record;
       IT IS FURTHER ORDERED that no changes, additions, or deletions other than
those specified in this Order may be made to the brief as originally filed; and
       IT IS FURTHER ORDERED that the times for any subsequent briefing contained
in M. R. App. P. 13 shall run from the date of filing of the revised brief.
       The Clerk is directed to provide a true copy of this Order to the Appellant and to
all parties of record.




                                                                                   Electronically signed by:
                                                                                       Ingrid Gustafson
                                                                              Justice, Montana Supreme Court
                                                                                        March 29 2022